Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 10972553 filed 09/29/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/03/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 19-26 of U.S. Patent No. 10972553. Although the claims at issue are not identical, they are not patentably distinct from each other.


U.S. Patent : 10972553
Instant Application
  1.  A method for configuring, via a website, a device to provide printing services to a local network, comprising: 

creating, via the website, a service host object that comprises a network address of the device on the local network and a service host name, wherein the website is hosted by a server located behind a firewall blocking network traffic from the local network, the server being configured to communicate with the device through the firewall;  

configuring, via the website, one or more printing service settings for one or more printing services;  

sending an indication to the device on the local 
network to run a service manager that enables the device as a printing service host to act as a proxy for the server to communicate with the one or more printing services running on the local network behind the firewall; and 

sending an indication to the service manager to run the one or more printing services on the local network based on the one or more printing service 
settings, wherein the one or more printing services communicate at regular intervals with the server to determine whether the printing service settings have been reconfigured or updated.
1.A method for providing printing services to a local network, comprising: 
configuring, via a website, one or more printing service settings for one or more printing services, wherein the website is hosted by a server located behind a firewall blocking network traffic from the local network; and 

sending an indication to run the one or more printing services on the local network based on the one or more printing service settings, wherein the one or more printing services communicate at regular intervals with the server to determine whether the printing service settings have been reconfigured or updated.







2.  The method of claim 1, wherein the website is hosted outside of the local network. 

2. The method of claim 1, wherein the website is hosted outside of the local network.
3.  The method of claim 1, wherein the printing services comprise one or more of an AirPrint service, a Google Cloud Print service, and/or an email printing service.
3. The method of claim 1, wherein the printing services comprise one or more of an AirPrint service, a Google Cloud Print service, and/or an email printing service.
    4.  The method of claim 1, further comprising: reconfiguring, via the website, the one or more settings for the printing services;  and sending an 
indication to the service manager to run the printing services based on the one or more reconfigured settings.
4. The method of claim 1, further comprising: reconfiguring, via the website, the one or more settings for the printing services; and sending an indication to run the printing services based on the one or more reconfigured settings.
	5.  The method of claim 1, further comprising: configuring, via the website, one or more settings for one or more other services;  and sending an indication to the service manager to run the one or more other services based on the one or more settings for the one or more other services.
5. The method of claim 1, further comprising: configuring, via the website, one or more settings for one or more other services; and sending an indication to run the one or more other services based on the one or more settings for the one or more other services.
6.  The method of claim 1, wherein the one or more other services comprise an authentication service, a simple network management protocol (SNMP) service, an offline internet protocol (IP) printing service, a print-job compression service, a print-job encryption service, a print-driver caching service, copy tracking, scan tracking, and/or a control panel access service.
6. The method of claim 5, wherein the one or more other services comprise an authentication service, a simple network management protocol (SNMP) service, an offline internet protocol (IP) printing service, a print-job compression service, a print-job encryption service, a print-driver caching service, copy tracking, scan tracking, and/or a control panel access service.
19.  An electronic device operable to configure, via a website, a device to provide printing services to a local network, comprising: at least one 
processor configured to: 
create, via the website, a service host object that 
comprises a network address of the device on the local network and a service host name, wherein the website is hosted by the electronic device located behind a firewall blocking network traffic from the local network, the electronic device being configured to communicate with the device through the firewall;  configure, via the website, one or more printing service settings 
for one or more printing services;  send an indication to the device on the local network to run a service manager that enables the device as a printing service host to act as a proxy for the server to communicate with the one or 
more printing services running on the local network behind the firewall;  and 

send an indication to the service manager to run the one or more printing services on the local network based on the one or more printing service 
settings, wherein the one or more printing services communicate at regular intervals with the server to determine whether the printing service settings have been reconfigured or updated.
7. An electronic device to provide printing services to a local network, comprising: at least one processor configured to: configure, via a website, one or more printing service settings for one or more printing services, wherein the website is hosted by the electronic device located behind a firewall blocking network traffic from the local network; and send an indication to run the one or more printing services on the local network based on the one or more printing service settings, wherein the one or more printing services communicate at regular intervals with the electronic device to determine whether the printing service settings have been reconfigured or updated.







    20.  The electronic device of claim 19, wherein the website is hosted outside of the local network.
8. The electronic device of claim 7, wherein the website is hosted outside of the local network.
    21.  The electronic device of claim 19, wherein the printing services comprise one or more of an AirPrint service, a Google Cloud Print service, 
and/or an email printing service.
9. The electronic device of claim 7, wherein the printing services comprise one or more of an AirPrint service, a Google Cloud Print service, and/or an email printing service.
22.  The electronic device of claim 19, wherein the at least one processor is further configured to: reconfigure, via the website, the one or more 
settings for the printing services;  and send an indication to the service manager to run the printing services based on the one or more reconfigured settings. 

10. The electronic device of claim 7, wherein the at least one processor is further configured to:
reconfigure, via the website, the one or more settings for the printing services; and send an indication to run the printing services based on the one or more reconfigured settings
23.  The electronic device of claim 19, wherein the at least one processor is further configured to: configure, via the website, one or more settings for one or more other services; and send an indication to the service manager to run the one or more other services based on the one or more settings for the one or more other services.
11. The electronic device of claim 7, wherein the at least one processor is further configured to:
configure, via the website, one or more settings for one or more other services; and send an indication to run the one or more other services based on the one or more settings for the one or more other services.
   24.  The electronic device of claim 19, wherein the one or more other services comprise an authentication service, a simple network management protocol (SNMP) service, an offline internet protocol (IP) printing service, a print-job compression service, a print-job encryption service, secure printing, pull printing, printer application install, a print-driver caching service, 
copy tracking, scan tracking, and/or a control panel access service. 

12. The electronic device of claim 11, wherein the one or more other services comprise an authentication service, a simple network management protocol (SNMP) service, an offline internet protocol (IP) printing service, a print-job compression service, a print-job encryption service, secure printing, pull printing, printer application install, a print-driver caching service, copy tracking, scan tracking, and/or a control panel access service.
25.  The electronic device of claim 19, wherein the at least one processor is further configured to: download a service manager installer;  and install 
the service manager based on the service manager installer.
13. The electronic device of claim 7, wherein the at least one processor is further configured to:
download a service manager installer; and
install a service manager based on the service manager installer.
26.  The electronic device of claim 25, wherein a printer installer client on the device downloads the service manager installer and installs the service 
manager based on the service manager installer. 

14. The electronic device of claim 13, wherein a printer installer client on the device downloads the service manager installer and installs the service manager based on the service manager installer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NORMIN ABEDIN/Primary Examiner, Art Unit 2449